Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00759-CV

                         IN THE INTEREST OF Z.L.M.C., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01569
                        Honorable John D. Gabriel Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of court for this appeal are taxed against Appellant.

       SIGNED April 15, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice